DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Priority
This application was filed on 09/09/2020, and claims the benefit of the priority of European patent application EP19306106.6 filed 09/13/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 4-8, and 16-30 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsimikas et al. (Diabetes Obes. Metab. 2019 Jun; 21 (6): 1399-1408) in view of US 2019/0175583A1 (hereinafter “the ‘583 publication”) and US 2014/0315832A1 (hereinafter “the ‘832 publication”).
Tsimikas investigates the efficacy and safety of insulin degludec/liraglutide (IDegLira) versus insulin glargine 100 units/mL (IGlar U100) as add‐on to sodium‐glucose co‐transporter‐2 (SGLT2) inhibitor therapy (abstract). Tsimakas further discloses that in a patient population that is inadequately controlled with SGLT2 inhibitor, the addition of IDegLira was superior in terms of glycaemic control, body weight, hypoglycaemia and total daily insulin dose (page 1406, right col. Line 3-6). Tsimikas further teaches superior results with IDegLira (see abstract). The disclosures of Tsimakas therefore teach a patient currently being treated with an SGLT2 inhibitor and where the treatment of T2D is not adequately controlled with SGLT2 inhibitor alone and where it results in lower weight and hypoglycemia risks (abstract). Tsimikas therefore discloses triple therapy with insulin, GLP-1 analogue and an SGLT2 inhibitor and that this combination resulted in superior results (see abstract).
Even though Tsimikas discloses Insulin glargine and a GLP-1 analogue, it does not disclose the insulin glargine in combination with GLP-1 analogue and does not disclose the recited GLP-1 analogue is lixisenatide.
The ‘583 publication teaches a pharmaceutical composition and methods for preventing or treating type 2 diabetes comprising amodiaquine and at least one antidiabetic drug [0013] selected from the group consisting of a glucagon-like peptide 1 (GLP1) agonist such as lixisenatide, a sodium-glucose co-transporter 2 (SGLT2) inhibitor such as dapagliflozin and insulin sensitizer or insulin secretagogue [0013-0019]. ‘583 further teaches a method of treating diabetes, including administering the pharmaceutical composition to an individual [0076]. ‘583 teaches that the pharmaceutical composition further comprises metformin (claim 1 and [0014, 0028, 0053]). ‘583 therefore discloses a method which comprises combination treatment from nine classes of drugs (see [0014-0022], three of which include the instant GLP-1, Insulin and SGLT2 inhibitor. It should be noted that the instant claims recite the open language “comprising” meaning that the method may include other compounds apart from the recited SGLT2 inhibitor, lixisenatide and insulin glargine. The teachings of ‘583 suggest the instant method comprising combination treatment.
Even though ‘583 disclose a method comprising combination treatment of insulin, GLP-1 analogue, and SGLT2 inhibitor, it does not explicitly teach that the insulin is insulin glargine.
‘832 teaches a method of treating comprising administering a pharmaceutical composition for treatment of type 2 diabetes comprising an SGLT-2 inhibitor, for example empagliflozin [0008]. ‘832 further discloses that the patient is also receiving treatment with a mixture of GLP-1 analog such as lixisenatide and insulin glargine [0194, 0208]. ‘832 further discloses that the method further comprises administration of metformin (claim 27 and [0065, 0073, 0076, 0079]). ‘832 further discloses that type 2 diabetes is a progressive disease, even patients with good initial responses to conventional combination therapy will eventually require an increase of the dosage or further treatment with insulin because the blood glucose level is very difficult to maintain stable for a long period of time [0173]. ‘832 further discloses that the administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272]. ‘832 further discloses that method for use in those patients showing or having an increased risk for hypoglycemia [0272] and further that the administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsimikas, ‘583 and ‘832 and arrive at the method of treatment of type 2 diabetes that comprises administration of an SGLT2 inhibitor, lixisenatide and insulin glargine as taught by ‘832 and suggested by Tsimikas because ‘832 discloses that further treatment with insulin is important to maintain stable blood glucose level for a long period of time [0173]. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in using the method that comprises combination of insulin such as insulin glargine, GLP-1 analogue and an SGLT2 inhibitor as taught by Tsimakas and ‘832 because Tsimakas discloses that addition of basal insulin degludec and the GLP-1RA as an add-on to (SGLT2) inhibitor therapy provided superior results (abstract) and further, ‘832 teaches that administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272]. The disclosures therefore render obvious instant claim 16 and 26.
Regarding claim 17-19, 24 ‘832 teaches that the patient showed insufficient glycemic control despite oral monotherapy with one or more other antidiabetic agent, in particular despite oral monotherapy at a maximal tolerated dose of the other antidiabetic agent [0181]. ‘832 further teaches that available data concludes that in most patients with type 2 diabetes current monotherapy will fail and treatment with multiple drugs will be required [0172]. A skilled artisan who has read these portions of the ‘832 publication would have been motivated to do a triple administration with a GLP-1 analog, insulin and a SGLT-2 inhibitor because ‘832 discloses that there was insufficient glycemic control despite oral monotherapy with one or more other antidiabetic agent therefore rendering obvious the instant claims 17-19. In addition, Tsimikas teaches that the patient population was inadequately controlled with SGLT2 inhibitor (abstract) and further that the T2D was inadequately controlled on SGLT2 inhibitors, in combination with other oral antidiabetic drugs (OADs) (page 1400, left col. 2nd paragraph, Line 10-12).
Regarding claims 20 -22, ‘832 teaches that the GLP-1 agonist includes exenatide, liraglutide or lixisenatide [0194]. In addition, ‘583 teaches that the glucagon-like peptide 1 (GLP1) agonist selected from the group consisting of exenatide, lixisenatide, liraglutide, albiglutide, and dulaglutide [0018]. ‘832 further teaches that the method comprising administering empagliflozin in combination with metformin (claim 27) rendering obvious claims 20-22.
Regarding claim 23, ‘583 teaches that the subjects were obese [0033-0035, 0066, 0107-0110].
Regarding claim 24, Tsimikas teaches that patients failed to achieve glycemic control on metformin and SGLT2 inhibitor (page 1400, left col. 7-9).
Regarding claim 25, ‘832 teaches that the patient has or is at risk of a cardiovascular disease [0011].
Regarding claim 27, ‘832 teaches that the method for use in those patients showing or having an increased risk for hypoglycemia [0272].

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Giugliano et al. (Endocrine volume 60, pages224–228 (2018) in view of US 2019/0175583A1 (hereinafter “the ‘583 publication”) and US 2014/0315832A1 (hereinafter “the ‘832 publication”).
Giugliano teaches insulin glargine, and other drugs such as lixisenatide (a glucagon like peptide-1 receptor agonist) produce no significant difference in CVOT and that drugs, including empagliflozin and canagliflozin (two sodium-glucose co-transporter-2 inhibitors), liraglutide and semaglutide (two GLP-1 receptor agonists) succeeded in demonstrating CV benefit in people with type 2 diabetes (page 224, left col. Line 10-18).
Giugliano does not explicitly disclose the triple therapy with insulin glargine and that the GLP-1 analogue is lixisenatide and SGLT2 inhibitor.
The ‘583 publication teaches a pharmaceutical composition and methods for preventing or treating type 2 diabetes comprising amodiaquine and at least one antidiabetic drugs [0013] selected from the group consisting of a glucagon-like peptide 1 (GLP1) agonist such as lixisenatide, a sodium-glucose co-transporter 2 (SGLT2) inhibitor such as dapagliflozin and insulin sensitizer or insulin secretagogue [0013-0019]. ‘583 further teaches a method of treating diabetes, including administering the pharmaceutical composition to an individual [0076]. ‘583 teaches that the pharmaceutical composition further comprises metformin (claim 1 and [0014, 0028, 0053]). ‘583 therefore discloses a method which comprises combination treatment from nine classes of drugs (see [0014-0022], three of which include the instant GLP-1, Insulin and SGLT2. It should be noted that the instant claims recite an open language “comprising” meaning that the method may include other compounds apart from the recited SGLT2 inhibitor, lixisenatide and insulin glargine. The teachings of ‘583 suggest the instant method comprising combination treatment.
‘583 does not explicitly teach that insulin glargine is included.
‘832 teaches a method of treating comprising administering a pharmaceutical composition for treatment of type 2 diabetes comprising an SGLT-2 inhibitors, for example empagliflozin [0008]. ‘832 further discloses that the patient is also receiving treatment with a mixture of GLP-1 analog such as lixisenatide and insulin glargine [0194, 0208]. ‘832 further discloses that the method further comprises administration of metformin (claim 27 and [0065, 0073, 0076, 0079]). ‘832 further discloses that type 2 diabetes is a progressive disease, even patients with good initial responses to conventional combination therapy will eventually require an increase of the dosage or further treatment with insulin because the blood glucose level is very difficult to maintain stable for a long period of time [0173]. ‘832 further discloses that the administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272]. ‘832 further discloses that method for use in those patients showing or having an increased risk for hypoglycemia [0272] and further that the administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Giugliano where the patients T2D is inadequately controlled by lixisenatide and insulin glargine and arrive at the method of treatment of type 2 diabetes that comprises administration of an SGLT2 inhibitor, lixisenatide and insulin glargine in as taught by ‘832 and ‘583 because ‘832 discloses that further treatment with insulin is important to maintain stable blood glucose level for a long period of time [0173]. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in preparing the method that includes insulin glargine of ‘832 because ‘832 teaches that administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272]. The disclosures therefore render obvious instant claim 28.
Regarding claim 29, ‘832 teaches that the method for use in those patients showing or having an increased risk for hypoglycemia [0272].
Regarding claim 30, ‘832 teaches that the patient has or is at risk of a cardiovascular disease [0011].

Claims 4-8 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0175583A1 (hereinafter “the ‘583 publication”) in view of US 2014/0315832A1 (hereinafter “the ‘832 publication”) and Sheen et al. in (Expert opinion on pharmacotherapy, 2017 VOL. 18, NO. 5, 503–515) and WO 2011/147980A1 (hereinafter “the ‘980 publication).

The teachings of the ‘583 and ‘832 publications are set forth above and incorporated herein by reference.
The references do not explicitly disclose the concentrations of the GLP-1 analog and insulin used.
Sheen discloses treatment of type 2 diabetes and discloses that Insulin basal therapy (± metformin) may be optimized by the addition of a SGLT2 inhibitor or a glucagon-like peptide-1 (GLP-1) receptor agonist (abstract). 
‘980 teaches a pharmaceutical composition for the treatment of type 2 diabetes comprising the GLP-1 analog exendin, insulin glargine where the concentration is  20 - 120 µg/ml and  40 - 200 U/ml respectively (claim 1). ‘980 further teaches a combination treatment of insulin glargine and lixisenatide at a dose of 100 U/ml and 66 µg/mL respectively (page 12, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘583, ‘832, ‘980 and Sheen and arrive at a method of treatment that comprises addition of insulin in the pharmaceutical composition because ‘832 discloses that further treatment with insulin is important to maintain stable blood glucose level for a long period of time [0173]. One of ordinary skill in the art would therefore be motivated and would have had a reasonable expectation of success in preparing the method of ‘583 that includes insulin of ‘832 because ‘832 teaches that administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272]. In addition, Sheen gives the motivation of preparing a method that comprises the disclosed components sheen discloses that Insulin basal therapy (± metformin) may be optimized by the addition of a SGLT2 inhibitor or a glucagon-like peptide-1 (GLP-1) receptor agonist (abstract).
Regarding claim 4-8, ‘980 teaches a pharmaceutical composition for the treatment of type 2 diabetes comprising the GLP-1 analog exendin, insulin glargine where the concentration is 20 - 120 µg/ml and 40 - 200 U/ml respectively (claim 1). ‘980 further teaches a combination treatment of insulin glargine and lixisenatide at a dose of 100 U/ml and 66 µg/mL respectively (page 12lines 1-5) which falls within the recited concentrations. It would have been obvious for a skilled artisan to prepare a composition that comprises the GLP-1 analog and insulin glargine at concentrations that are encompassed by the ‘980 publications range.
Regarding claim 17-19, ‘832 teaches that the patient showed insufficient glycemic control despite oral monotherapy with one or more other antidiabetic agent, in particular despite oral monotherapy at a maximal tolerated dose of the other antidiabetic agent [0181]. This renders obvious instant claims 17-19. In addition, Sheen discloses that the GLP-1 analog (Exenatide) plus dapagliflozin was significantly superior to either drug alone for all secondary efficacy end points, with greater reductions in fasting and postprandial plasma glucose levels (page 510, left column, line 7-10).

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that when adding SGLT2 inhibitor therapy to a patient's current anti-diabetic treatment, an increased risk of hypoglycemia was a recognized safety concern and that one of ordinary skill in the art would expect that the addition of SGLT2 inhibitor to IG+LIXI treatment would lead to an increase in risk of hypoglycemia. Applicant further argues that both cited references disclose large lists of anti-diabetic agents that could be included in a possible pharmaceutical composition. (see, e.g., Kim at [0013-0019]; Broedl at [0295]-[0298]). None of the cited references, alone or in combination, point to a combination of IG+LIXI+SGLT2 for the treatment of patients with high risk of hypoglycemia. Applicant further argues that neither Scheen nor Hauck teaches the unexpected result that the combination of IG+LIXI+SGLT2 can be used without additional hypoglycemia risk over the same combination without SGLT2 inhibitor.
The arguments presented above have been fully considered but are unpersuasive because the instant claims recite the open language “comprising” therefore the method is not just limited to insulin, lixisenatide and SGLT2 inhibitor. Furthermore, the reference ‘832 teaches a method of treating comprising administering a pharmaceutical composition for treatment of type 2 diabetes comprising an SGLT-2 inhibitors, for example empagliflozin [0008]. ‘832 further discloses that the patient is also receiving treatment with a mixture of GLP-1 analog such as lixisenatide and insulin glargine [0194, 0208]. The teachings of ‘832 therefore discloses a patient who is receiving the instant formulation because the patient is being treated with an SGLT2 inhibitor and further that the patient is already receiving a mixture of GLP-1 analog such as lixisenatide and insulin glargine. In addition, the ‘832 publication teaches that the method for use in those patients showing or having an increased risk for hypoglycemia [0272] and further that the administration of a pharmaceutical composition according to this invention results in no risk or in a low risk of hypoglycemia [0272]. Therefore, applicant’s assertion that none of the cited references, alone or in combination, point to a combination of IG+LIXI+SGLT2 for the treatment of patients with high risk of hypoglycemia is not persuasive. 
In addition, the Examiner made a new rejection that includes prior art Tsimakas. Tsimikas investigates the efficacy and safety of insulin degludec/liraglutide (IDegLira) versus insulin glargine 100 units/mL (IGlar U100) as add‐on to sodium‐glucose co‐transporter‐2 (SGLT2) inhibitor therapy (abstract). Tsimakas further discloses that in a patient population that is inadequately controlled with an SGLT2 inhibitor, the addition of IDegLira (combination of insulin and GLP-1 analogue liraglutide) was superior in terms of glycemic control, body weight, hypoglycemia and total daily insulin dose (page 1406, right col. Line 3-6). Tsimikas further teaches superior results with IDegLira (see abstract). The disclosures of Tsimakas therefore teach a patient currently being treated with an SGLT2 inhibitor and where the treatment of T2D is not adequately controlled with SGLT2 inhibitor alone, and that the addition of IDegLira (combination of insulin and GLP-1 analogue liraglutide) was superior in terms of glycemic control, body weight, hypoglycemia and total daily insulin dose and further that the treatment results in lower weight and hypoglycemia risks (abstract). Tsimikas therefore discloses triple therapy with insulin, GLP-1 analogue and an SGLT2 inhibitor and that this combination resulted in superior results (see abstract). the arguments presented above are therefore unpersuasive. 

Double Patenting - Withdrawn
The rejection of claims 4-8, 16, 20, and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6-7, and 10 of copending Application No. 16/995,466 (PGPub. US 20210128692) is withdrawn because copending Application No. 16/995,466 has been abandoned.

Conclusion
Claims 4-8, and 16-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615